DETAILED ACTION
This is the Office action based on the 15573302 application filed November 10, 2017, and in response to applicant’s argument/remark filed on August 4, 2022.  Claims 51-66 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-50 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites “wherein the one or more metal-containing film is a film made of at least one kind of metal element selected from the group consisting of cobalt, coper and iron”(emphasis added).  For the purpose of examining the phrase “the one or more metal-containing film is a film” will be interpreted as the one or more metal-containing film may be an integrated film comprising one or more separate sub-layers.Furthermore, according to Collins Dictionary, “Made is the past tense and past participle of the verb make.
You can use made from, made out of, or made of to say that something has been produced using a substance or object, so that the original substance or object is completely changed.
They sailed on a raft made from bamboo.
The plates were made out of solid gold.
Her dress was made of a light, floaty material.”      Since claim 1 fails to recite a step of making the one or more metal-containing film, for the purpose of examining it will be assumed that the integrated film comprises at least one kind of metal element selected from the group consisting of cobalt, coper and iron.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 51-66 rejected under 35 U.S.C. 103 as obvious over Visintin et al. (U.S. PGPub. No. 20100163788), hereinafter “Visintin”, in view of Park et al. (U.S. PGPub. No. 20110130000), hereinafter “Park”:--Claims 51, 53, 54, 55, 56, 57, 59, 60, 61, 62, 63, 64, 66: Visintin teaches a method of selectively removing post-plasma etch copper-containing residues with respect to an ILD material ([0001, 0008]), such after plasma etching to form a copper interconnect line ([0044, 0056, 0097-0098]), from a microelectronic device on a semiconductor substrate ([0002, 0045]), wherein the ILD material may be silicate glass deposited from TEOS ([0002]), comprisingcontacting the substrate with a composition consisting of at least one organic solvent and at least one metal-chelating agent ([0019, 0033, 0084, 0105-0107]), wherein the organic solvent may be butanol ([0066]) and the metal-chelating agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione present at least 0.01 wt.% ([0068]), such as 0.5-30 wt.% ([0085, 0090]), and wherein the substrate comprises a silicate glass ([0044, 0047]).           It is noted that the copper-containing residues reads on “a film made of at least one kind of metal element selected from the group consisting of cobalt, coper and iron” recited in claim 1 (see Claim Interpretation above), that the 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another name for hexafluoroacetylacetone, that butanol is another name for methyl ethyl ketone, and that the silicate glass deposited from TEOS is silicon oxide and reads on the silicate glass material as recited in claim 1.           Visintin further teaches that the composition may be semi-aqueous or non-aqueous ([0019, 0084]).  Visintin further defined that “"(n)on-aqueous" refers to a composition that is substantially devoid of water” ([0053]), wherein the term ““substantially devoid" is defined herein as less than 2 wt. %, preferably less than 1 wt. %, more preferably less than 0.5 wt. %, and most preferably less than 0.1 wt. %” ([0052]).  This reads on the limitation the water in the composition is 1 mass% or less.            Visintin further teaches that the composition may be substantially devoid of oxidizing agent, wherein the oxidizing agent may be a peroxide-containing compound ([0056,0063]), wherein the term ““substantially devoid" is defined herein as less than 2 wt. %, preferably less than 1 wt. %, more preferably less than 0.5 wt. %, and most preferably less than 0.1 wt. %” ([0052]).  Visintin fails to teach that the oxidizing agent may be hydrogen peroxide.            Park, also directed to a composition to remove post plasma-etch copper residues from a semiconductor device (abstract, [0040]), teaches that the composition may comprise an oxidizing agent’ such as hydrogen peroxide ([0013]), present at a concentration of about 0.01-0.2 wt.% ([0023-0024]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a composition comprising about 0.01-0.2 wt.% hydrogen peroxide in the invention of Visintin because Visintin teaches that the composition may contain more preferably less than 0.5 wt. % of a peroxide-containing compound as an oxidizing agent but is silent about the chemical formula of the peroxide-containing compound, and Park teaches to use such hydrogen peroxide for such composition.   It is noted that this reads on the amount of hydrogen peroxide recited in claims 51 and 55.
         Visintin further teaches that the organic solvent may be isopropanol ([0066]).  It is noted that isopropanol is another name for isopropyl alcohol.--Claims 52, 58, 65: Visintin further teaches that the composition removes the residues at 20-90°C ([0116]). 
Claims 51-66 rejected under 35 U.S.C. 103 as obvious over Shen et al. (U.S. PGPub. No. 20160104630), hereinafter “Shen”, in view of Hirota (U.S. Pat. No. 5578166), hereinafter “Shen”, and Chen et al. (U.S. PGPub. No. 20160130500), hereinafter “Chen’500”:
--Claims 51, 53, 54, 55, 56, 57, 59, 60, 61, 62, 63, 64, 66: Shen teaches a method of etching a copper layer 212 and a barrier metal layer 208 through a mask 216 in a semiconductor device by using dry etching and wet etching ([0018-0020], Fig. 1 and 2A), wherein the barrier metal may be Co ([0006, 0019]), the method comprising etching the barrier metal layer by using either “an acidic, buffer, or chelator bath or a bath comprising at least one of acetyl acetone, hexafluoroacetylacetone or hydrogen peroxide” (Claim 13, [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a bath comprising at least a hexafluoroacetylacetone and hydrogen peroxide for etching the barrier metal in the invention of Shen
        Shen is silent about a material for the mask 216.        Hirota teaches that a copper layer and a metal barrier layer may be etched through a silicon oxide mask (Col. 3, Line 43 through Col. 4, Line 34).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a silicon oxide mask as the mask 216 in the invention of Shen because Shen is silent about a material that the mask is made of and Hirota teaches that a silicon oxide mask would be effective.  It is noted that layer 212 and 208 are on layer 216, and that silicon oxide is a silicate glass material.         In an embodiment, Shen further teaches that the bath may further comprise an organic solvent, such as methanol, ethanol, propanol, etc. ([0020]).  Shen is silent about the concentration of the hexafluoroacetylacetone and the hydrogen peroxide in the bath.      Chen’500, also directed to a composition for etching a barrier layer, teaches that the composition may comprise about 10-40 wt.% of an oxidizing agent and about 0.01-1 wt.% of chelating agent ([0037]), wherein the oxidizing agent is preferably hydrogen peroxide, and the chelating agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione ([0029]).  It is noted that 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another name for hexafluoroacetylacetone.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a bath consists essentially of the alcohol, such as methanol and ethanol, the hexafluoroacetylacetone, and the hydrogen peroxide  in the invention of Shen because Shen teaches that the bath comprising at least a hexafluoroacetylacetone and hydrogen peroxide and the organic solvent, but  is silent about the concentration of the hexafluoroacetylacetone and the hydrogen peroxide in the bath, and Chen’500 teaches that the hexafluoroacetylacetone and the hydrogen peroxide may be present in such concentrations.      Shen fails to teach using 2-propanol, i.e. isopropyl alcohol. Chen’500 teaches that the composition may include a solvent such as isopropanol ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use isopropanol as the organic solvent in the bath taught by Shen.  It is noted that isopropanol is another name for isopropyl alcohol.       It is noted that isopropanol spontaneously absorb water from the ambient, it is obvious in routine experimentations that the aqueous composition contain an amount of water, such as less than 1 wt.%.--Claims 52, 58, 65: Chen’500 further teaches that the etching may be performed at 20-100°C ([0047]).
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Visintin fails to teach the substrate is made of a material that does not react with the etching solution during wet etching, this argument is not commensurate with the scope of the claim because the claim does not recite this feature.--Regarding Applicant’s argument that because Visintin discloses “selective removal of TiN, sidewall residue, and/or post-etch residue without substantially etching patterned or blanket tungsten layers, coppers layers and/or ULK layers.” and “[t]he cleaning composition of this aspect of the invention removes post-plasma etch residues while simultaneously not compromising the metallic layers, including cobalt and cobalt-containing alloys, e.g., Co WP, TiN, and ILD materials on the microelectronic device surface.”, Visintin does not teach or suggest selectively removing residue from microelectronic devices made of a silicon semiconductor material or a silicate glass material, let alone teaches or suggests “selectively etching one or more metal-containing films on a substrate... wherein the etching solution has a higher etching selectivity against one or more metal-containing films than a silicon-based substrate” as presently claimed. recited  in claim 1, this argument is not persuasive.       It is noted that “without substantially etching” does not mean without etching, and “not compromising” does not mean no etching.  Visintin clearly discloses “(c)leaning compositions and processes for cleaning post-plasma etch residue from a microelectronic device having said residue thereon. The composition achieves highly efficacious cleaning of the residue material, including titanium-containing, copper-containing, tungsten-containing, and/or cobalt-containing post-etch residue from the microelectronic device while simultaneously not damaging the interlevel dielectric, metal interconnect material, and/or capping layers also present thereon” (abstract) and “(i)nterconnect circuitry in semiconductor circuits consists of conductive metallic circuitry surrounded by insulating dielectric material”, wherein the insulating dielectric material, i.e. interlevel dielectric, is low-k dielectrics ([0002]), such as “silicon-containing organic polymers, silicon-containing hybrid organic/inorganic materials, organosilicate glass (OSG), TEOS, fluorinated silicate glass (FSG), silicon dioxide, and carbon-doped oxide (CDO) glass” ([0047]) (emphasis added).--Regarding Applicant’s argument that Chen modified by Ueda does not teach the amended feature of  selectively etching one or more metal-containing films on a substrate “wherein the etching solution has a higher etching selectivity against one or more metal- containing films than a silicon-based substrate”, this argument is persuasive.  This rejection is withdrawn.  A new ground of rejection based on Shen in view of Hirota and Chen is shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713